Citation Nr: 0326823	
Decision Date: 10/08/03    Archive Date: 10/20/03

DOCKET NO.  97-26 521A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Entitlement to an increased disability rating for 
service-connected residuals of surgery of the right foot, 
currently evaluated as 10 percent disabling.

2.  Entitlement to an increased disability rating for 
service-connected residuals of surgery of the left foot, 
currently evaluated as 10 percent disabling.  

3.  Entitlement to a compensable disability rating for 
service-connected pseudofolliculitis barbae, on appeal from 
the initial grant of service connection.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran and a friend

ATTORNEY FOR THE BOARD

L. Spear Ethridge, Counsel


INTRODUCTION

The veteran had active duty from August 1974 to August 1976, 
and from September 1979 to December 1986.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from October 1994 and June 1996 rating 
decisions by the North Little Rock, Arkansas Regional Office 
(RO) of the Department of Veterans Affairs (VA) that denied 
the above claims.  

This case was previously before the Board in January 1998 and 
October 1999, at which times it was remanded for further 
development.  

During the course of this appeal, the veteran changed his 
representation from a private attorney to the service 
organization listed on the title page of this decision.

In conjunction with this appeal, the veteran testified at a 
personal hearing at the RO in May 1995, and a transcript of 
that hearing is of record.  In May 1999, the veteran 
testified at a personal hearing before a Member of the Board, 
now referred to as a Veterans Law Judge (VLJ), who has since 
left the Board.  Since the VLJ who presided over his hearing 
gin May 1999 was no longer with the Board, in June 2003, the 
veteran was advised that he was entitled to another personal 
hearing if he so desired.  In September 2003, the veteran 
indicated that he did not wish to appear at a hearing.  His 
claims are now being considered on the evidence of record.  

The claim for a compensable disability rating for service-
connected pseudofolliculitis barbae, on appeal from the 
initial grant of service connection, is discussed in the 
remand that follows this decision.


FINDING OF FACT

The veteran's service-connected residuals of bilateral foot 
surgery are manifested by subjective complaints of sharp pain 
with prolonged standing or walking, with objective findings 
of residual callosities producing pain, fatigue and weakness, 
but without limitation of motion of the feet; the resulting 
disability picture in each foot more nearly approximates 
moderately severe impairment.  


CONCLUSION OF LAW

1.  The criteria for a 20 percent evaluation (but no higher) 
for residuals of surgery of the right foot have been met.  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.3, 4.7, 4.40, 
4.45, 4.59, 4.71a, Diagnostic Code 5284 (2003).  

2.  The criteria for a 20 percent evaluation (but no higher) 
for residuals of surgery of the left foot have been met.  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.3, 4.7, 4.40, 
4.45, 4.59, 4.71a, Diagnostic Code 5284 (2003).  


REASONS AND BASES FOR FINDING AND CONCLUSIONS

I.  Duty to assist and notify

In 2000, the Veterans Claims Assistance Act of 2000 (VCAA) 
was enacted, codified in part at 38 U.S.C.A. §§ 5103, 5103A.  
The VCAA provides that VA will assist a claimant in obtaining 
information and evidence necessary to substantiate a claim.  
As part of the notice, VA is to inform the claimant which 
portion of the evidence is to be provided by the claimant and 
which part VA will attempt to obtain on behalf of the 
claimant.  

A review of the record shows that, in a November 2002 letter, 
the RO cited the regulation, implementing the VCAA, providing 
actual notice of the duty to notify and the duty to assist.  
In this letter the RO also informed the veteran of the 
evidence necessary to substantiate his claims, that is, 
medical evidence showing that his disabilities had gotten 
worse.  The RO also informed the veteran to identify any 
additional information or evidence that he wanted the RO to 
obtain and that the RO would obtain it or he could submit the 
evidence to the RO.  For these reasons, the Board concludes 
that the duty-to-notify provisions of the VCAA have been 
complied with.  38 U.S.C.A. § 5103.   See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).

Pursuant to 38 U.S.C.A. § 5103(a), upon receipt of a complete 
or substantially complete claim, VA must notify the claimant 
and claimant's representative, if any, of any information or 
evidence which has not already been provided that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(b) 
further provides that if such information or evidence is not 
received by VA within one year from the date of VA's notice 
to the claimant under 38 U.S.C.A. § 5103(a), no benefit may 
be paid or furnished by reason of the claimant's application.  
One of the regulations promulgated by VA to implement VCAA 
has recently been invalidated.  Specifically, the United 
States Court of Appeals for the Federal Circuit (Federal 
Circuit) has held invalid the provisions of 38 C.F.R. 
§ 3.159(b)(1) which allowed a decision to be made before the 
one year period for submitting new evidence had expired with 
the proviso that if the information or evidence was 
subsequently provided within the one year period, then VA 
would readjudicate the claim.  Paralyzed Veterans of America, 
et al. v. Secretary of Veterans Affairs, Nos. 02-7007, -7008, 
-7009, -7010 (Fed. Cir. Sept. 22, 2003).  However, in the 
present case the appellant has indicated in June 2002 
communication that he wanted his case forwarded to the Board 
as soon as possible and he has not identified any additional 
evidence as being available with regard to his foot 
disability claims.  The Board therefore believes that the 
veteran has waived any remaining time period for submitting 
additional evidence.  The Board further finds that there is 
no prejudice to the appellant as a result of any legal 
deficiency in the VCAA notice furnished by pursuant to the 
invalidated regulation and that no useful purpose would be 
served by further delaying appellate review to provide 
corrected notice that the appellant has one year to provide 
additional information or evidence.  It is clear from 
communications from the appellant and the appellant's 
representative that they seek appellate review without 
further delay.

The veteran was afforded two personal hearings in conjunction 
with this case, and, pursuant to the Board's October 1999 
remand, he was afforded a VA examination of the feet in May 
2000, with solicited opinions generated from the examiner.  
As the veteran has not provided any further information or 
evidence to substantiate his claims and as there is no other 
evidence to be obtained, the Board concludes that the duty-
to-assist provisions of the VCAA have also been complied 
with.  38 U.S.C.A. § 5103A. 

II.  Factual background

In a May 1988 rating decision, service connection was granted 
for residuals of bilateral foot surgery, and a separate and 
noncompensable rating was established for each foot.  The 
grant of service connection was based upon the veteran's 
inservice osteotomy of the third metatarsal neck bilaterally 
for intractable plantar keratoma, and November 1987 VA 
examination results showing residuals of the osteotomy.  

VA examination in January 1991 showed increased disability in 
the service-connected foot disabilities.  The impression was 
post-operative surgical procedures, third metatarsal, 
bilaterally; and painful plantar callosities, under left 
third metatarsal head and right fourth metatarsal head.  

In a March 1991 rating decision, an increased rating to 10 
percent was assigned for each foot disability.  

VA examination in July 1994 showed that examination of the 
feet revealed a two centimeter thickened, tender callus on 
the plantar surface of each foot at the third 
metatarsophalangeal joint region.  There were well-healed 
non-tender scars.  There was generalized tenderness to 
palpation of the metatarsophalangeal joints and toes.  There 
was no edema or deformity noted.  Sensation and gait were 
unremarkable.  The veteran had difficulty with toe walking.  
The diagnosis was residuals, bilateral foot injuries, post-
operative.  Corresponding x-rays revealed radiographically 
normal feet. 

A January 1995 lay statement from the veteran's friend 
revealed that the friend had witnessed the veteran in pain 
because of his feet on several occasions.  It was stated 
that, due to the problems with his feet, the veteran could 
not wear dress shoes and had to wear a certain type of shoe 
in order to work.  The veteran used a foot massager to 
relieve the pain of his feet.  

March 1995 VA outpatient treatment records show that the 
veteran was seen for calluses and pain on the feet.  The 
diagnosis was bilateral metatarsalgia.  Shoe inlays were 
prescribed.  

At the May 1995 personal hearing at the RO, the veteran 
testified that he was employed and that his job duties 
required him to walk, stand, stoop and bend, all of which 
were difficult for him to do for a prolonged period of time 
due to his service-connected foot disabilities.  He said that 
he had pain in both feet and the toes, described as constant, 
sharp, throbbing, needle type pain, with tingling and 
numbness.  He felt increased pain in all five toes when he 
walked, and he had blisters and calluses on the feet.  He 
wore tennis shoes for comfort most of the time.  He had 
difficulty cutting the lawn and walking up and down the 
stairs.  He used medicated powder for foot relief, and he 
took Tylenol for the pain.  The veteran's friend testified 
that she had seen blisters on the bottom of the veteran's 
feet and witnessed that he had trouble driving a car due to 
his foot disabilities.  

The Board remanded the claim in January 1998 for procedural 
defect.

At the May 1999 personal hearing before the Board, the 
veteran reiterated his earlier testimony and added that he 
scraped skin off of his feet daily, and that he no longer 
jogged, or played basketball or football due to the problems 
with his feet.  

The Board remanded the claim in October 1999 for further 
evidentiary development.

VA examination ion May 2000 revealed that the claims folder 
was present and reviewed by the examiner.  The veteran's 
military history, including surgery of the feet, was 
recorded.  His current job consisted of servicing computers, 
and required him to walk long distances to reach units that 
needed his attention.  The shoe inserts prescribed by the VA 
podiatrist made his shoes tight and he was unable to wear 
them.  The veteran reported that he was in constant pain 
after being on his feet.  He had pressure on the heel, the 
plantar aspect and the ball of each foot.  He ranked his pain 
at the maximum level of 10.  He trimmed his own calluses with 
a razor blade.  He wore soft type "Hush Puppies" shoes, 
without inserts, on the day of the examination.  

Physical examination revealed that the veteran stood in five 
degrees of valgus.  He had an excellent longitudinal arch.  
There was very slight deviation of the toes into a valgus 
position, not more than 10 degrees.  The heel cords were 
straight.  The veteran had small fungoid lesions of the skin.  
The plantar aspect of both heels showed excessive drying of 
the skin and some flaking, almost to the point of splitting 
the skin.  

The toes were all mobile and presented a complete range of 
motion.  There was some slight friction areas noted on 
proximal phalanges, but not to a marked degree.  Multiple 
films were made of the feet.  The right foot showed an 
accentuation of the longitudinal arch.  There was slight 
flattening of the head of the first metatarsal, but the joint 
space was well-preserved.  A bipartite medical sesamoid was 
present.  The toes were in a slight position of extension.  

Films of the left foot showed very slightly flattening of the 
head of the first metatarsal.  The joint space was well 
preserved.  There was accentuations of the longitudinal arch.  
The remaining toes were in a slight position of extension.  
The veteran's ankles showed a complete range of motion 
indicating that he did not have tight heel cord.  The 
veterans' foot scars were described in detail.  

The diagnosis was 1.)  Plantar hyperkeratoses or callosities 
overlying the fourth metatarsal head (not the third), and 
metatarsal phalangeal articulation of the great toe, right 
foot; and 2.)  Plantar callosities overlying head of the 
third metatarsal (area of previous callous preoperatively 
mentioned), left foot callosity first and second toe.  The 
examiner referenced the Board remand and stated the 
following:

The (veteran's) residuals of plantar callosities 
originated while in the military service.  The 
callosity that has developed overlying the fourth 
metatarsal on the right foot either represents a 
portion of the primary one described, or represents a 
callous that has moved over since correction of the 
third has creased a callosity under the fourth.  This 
patient has poorly developed fat tissues in the foot.  
In my opinion, that plus his extenuated longitudinal 
arch will make him prone to develop callosities.  The 
findings in the left foot represent a persistence of 
the original diagnosis.  

I was unable to find arthritis of either foot.  The 
configuration changes in the first metatarsal 
phalangeal articulation are developmental, and have 
not degenerated since the report....The V-osteotomy of 
the third metatarsal necks therefore did not produce 
arthritis.  The service connected foot disabilities do 
not affect the range of motion of the feet.  

This patient reports pain and has callosities that 
serve as a source of his pain.  The callosities would 
prevent prolonged weight bearing or rapid impact 
coordinated movements.  They do not, in my opinion, 
affect the range of motion, but do produce pain on 
use, and in this sense, induce fatigability.  Painful 
feet limit functional ability.  The increase in 
symptoms during the day would constitute a daily 
flare-up.  Each foot is similar as far as symptoms and 
response are concerned concerning use.  The right 
foot, however, has an extra callous that will be a 
pain producing focus.

The postoperative scars are described.  No ulceration, 
tenderness or pain on palpation were noted.  They are 
well-nourished.  They do not, in my opinion, cause 
limitation of function.  

Such cal louses are capable of producing pain and 
limit use of the feet.  I am uncertain as far as 
whether the patient is experiencing a rank of 10, but 
I do feel that the cal louses are a source of pain and 
limitation.  

Corresponding x-rays of the feet, taken in May 2000, for a 
history of bilateral foot pain, showed radiographically 
normal feet.  

In conjunction with the remand instruction, color photographs 
depicting the veteran's feet were taken by VA and included in 
the claims folder in September 2001.  The pictures showed 
unretouched images of the multiple callouses and dryness of 
skin on the veteran's feet, from heel to toes.  

III.  Legal analysis

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  It is essential that the examination on which 
ratings are based adequately portray the anatomical damage, 
and the functional loss, with respect to all of these 
elements.  The functional loss may be due to pain, supported 
by adequate pathology and evidenced by the visible behavior 
of the claimant undertaking the motion.  38 C.F.R. § 4.40.  
Weakness is as important as limitation of motion, and a part 
which becomes painful on use must be regarded as seriously 
disabled.  

A little-used part of the musculoskeletal system may be 
expected to show evidence of disuse, either through atrophy, 
the condition of the skin, absence of normal callosity or the 
like.  See 38 C.F.R. § 4.40.  The provisions of 38 C.F.R. 
§§ 4.45 and 4.59 contemplate inquiry into whether there is 
crepitation, limitation of motion, weakness, excess 
fatigability, incoordination, impaired ability to execute 
skilled movements smoothly, pain on movement, swelling, 
deformity, or atrophy of disuse.  Instability of station, 
disturbance of locomotion, and interference with sitting, 
standing, and weight-bearing are also related considerations.  
It is the intention of the rating schedule to recognize 
actually painful, unstable, or mal-aligned joints, due to 
healed injury, as at least minimally compensable.  See 38 
C.F.R. §§ 4.45 and 4.59.

The veteran's residuals of bilateral foot surgery are 
currently rated as 10 percent disabling pursuant to 38 C.F.R. 
§ 4.71a, Diagnostic Code 5284, which provides that a 10 
percent evaluation is warranted for moderate foot injuries, a 
20 percent evaluation is warranted for moderately severe foot 
injuries, and a 30 percent evaluation is warranted for severe 
foot injuries.  The regulation notes that a 40 percent rating 
is warranted for actual loss of use of the foot.  

The words "mild" "moderate" and "severe" are not defined in 
the VA Schedule for Rating Disabilities (Schedule).  Rather 
than applying a mechanical formula, the Board must evaluate 
all of  the evidence to the end that its decisions are 
"equitable and just."  38 C.F.R. § 4.6 (2000).  It should 
also be noted that use of terminology such as "mild" by VA 
examiners and others, although an element of evidence to be 
considered by the Board, is not dispositive of an issue.  All 
evidence must be evaluated in arriving at a decision 
regarding an increased rating.  38 C.F.R. §§ 4.2, 4.6.  

When there is a question as to which of two evaluations 
should be applied to a disability, the higher evaluation will 
be assigned if the disability picture more nearly 
approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7.  Any reasonable doubt regarding the degree of disability 
will be resolved in favor of the claimant.  38 C.F.R. § 4.3.

Following a thorough review of the evidence of record, the 
Board concludes that the veteran's residuals of right foot 
surgery and of left foot surgery more nearly approximate 
moderately severe disability and that a 20 percent rating is 
warranted for each foot.  The evidence demonstrates that the 
veteran underwent surgery in service by way of an osteotomy 
of the third metatarsal neck done on both the right and the 
left sides.  The veteran has currently testified that he has 
constant, sharp, throbbing, needle type pain, with tingling 
and numbness, of the feet.  A lay witness has corroborated 
the veteran's testimony.  The VA examiner opined that the 
veteran's callosities serve as his source of pain, and that 
the callosities originated in service.  The examiner opined 
that the veteran's painful feet limited his functional 
ability, and prevented prolonged weight bearing or rapid 
impact coordinated movements.  Range of motion is not 
affected.   Treatment records show that the veteran has been 
seen on an outpatient basis at VA for bilateral foot pain.  
The veteran further indicated that he was taking medication 
to relieve the  pain in his foot.  

The Board recognizes that the medical evidence in this case 
is somewhat sparse; however, the veteran's statements of pain 
and difficulty ambulating are consistent with the medical 
evidence of record.  The Board therefore accords the 
statements of the veteran considerable weight in determining 
that he exhibits moderately severe symptoms and warrants a 20 
percent evaluation for each service-connected foot 
disability.  

However, the preponderance of the evidence is against 
entitlement to a higher rating for either foot.  The 
objective medical evidence does not suggest more than 
moderately severe impairment.  While there are callosities 
which support the veteran's complaints of pain, there is no 
effect on range of motion.  The major symptoms appears to be 
pain which increases with use with some resulting weakness 
and fatigue.  Other reported findings do not suggest more 
than moderately severe impairment.  For example, the 
longitudinal arch was described by the examiner as excellent, 
and only very slight deviation of the toes was reported.  It 
also appears that some aspects of the veteran's bilateral 
foot problems are developmental  in nature.  The most recent 
VA examination also found no evidence of arthritis.  X-ray 
films shows only a slight flattening of the head of the first 
metatarsal of the left foot.  The Board also notes that the 
associated scars are not tender or painful and no ulceration 
was reported.  While the Board acknowledges the veteran's 
assertions and does not doubt that his foot disabilities are 
significant, the disability picture does not show more than 
moderately severe impairment associated with either service-
connected foot disability.   

The Board notes that the percentage ratings under the 
Schedule are representative of the average impairment in 
earning capacity resulting from diseases and injuries.  
38 C.F.R. § 4.1 specifically sets out that "[g]enerally, the 
degrees of disability specified are considered adequate to 
compensate for considerable loss of working time from 
exacerbations or illnesses proportionate to the severity of 
the several grades of disability."  In the present case, 
there is no evidence the veteran's bilateral foot 
disabilities result in marked interference with employment or 
frequent periods of hospitalization.  Accordingly, 
consideration of 38 C.F.R. § 3.321(b)(1) (2003) is not 
warranted in the absence of an exceptional or unusual 
disability picture.  Finally, consideration has also been 
given to the potential application of the various provisions  
of 38 C.F.R. Parts 3 and 4 (2000), whether or not they were 
raised by the veteran, as required by Schafrath v. Derwinski,  
1 Vet. App. 589 (1991).


ORDER

An increased disability rating to 20 percent for service-
connected residuals of surgery of the right foot is granted, 
subject to the regulations pertinent to the disbursement of 
monetary funds.

An increased disability rating to 20 percent for service-
connected residuals of surgery of the left foot is granted, 
subject to the regulations pertinent to the disbursement of 
monetary funds.


REMAND

The Board finds that additional development is needed before 
the issue of entitlement to a compensable disability rating 
for service-connected pseudofolliculitis barbae, on appeal 
from the initial grant of service connection can be decided.  
The Board finds that another VA examination is necessary.  
The veteran's service-connected pseudofolliculitis barbae is 
currently assigned a zero percent rating under the former 
provisions of Diagnostic Code 7814, tinea barbae.  The 
veteran was last examined for this disability in May 2000, 
over 3 years ago.  While this appeal was pending, the 
applicable rating criteria for the skin diseases were amended 
effective August 30, 2002.  See 67  Fed. Reg. 49590-49599 
(July 31, 2002).  The Board finds that another, and current, 
examination is necessary in order to determine if the veteran 
meets the rating criteria for a higher rating under the 
revised diagnostic codes for skin diseases.  

Accordingly, this case is remanded for the following action:  

1.  The RO should afford the veteran a VA 
dermatological examination to determine 
the nature and severity of the service-
connected pseudofolliculitis barbae.  The 
claims folder should be made available to 
the examiner for review in conjunction 
with the examination.  All clinical 
findings should be reported by the 
examiner in terms of both the old and new 
rating criteria for rating skin 
disabilities. 

2.  When the RO is satisfied that the 
record is complete, it should review all 
of the evidence of record, including all 
new evidence, and readjudicate the issue 
of entitlement to a compensable 
disability rating for service-connected 
pseudofolliculitis barbae, on appeal from 
the initial grant of service connection.  
The RO should evaluate the increased 
rating claim under the VA regulations for 
rating skin disabilities in effect prior 
to August 30, 2002, and evaluate the 
claim under the new regulations from 
August 30, 2002.  An appropriate  
supplemental statement of the case should 
be furnished to the veteran and his 
representative, and they should be 
afforded an opportunity to respond before 
the claims folder is returned to the 
Board for further appellate 
consideration.  

The veteran and his representative have the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded to the regional office.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.


	                     
______________________________________________
	ALAN S. PEEVY
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



